DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant’s argument and amendments are filed on 2/18/2021 are entered and reviewed. 
	Claim status:
	Claims 1-20 are pending.
	Claims 1, 3-4, 7, 10-13, 15 and 19-20 have been amended.
	No claim is cancelled.
           No claim is added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 02/18/2021has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Votaw et al. (US patent publication: 2016/0350868, “Votaw”) in view of Hwang et al. (US patent publication: 20200004401, “Hwang”).

Regarding claim 1, Votaw teaches, a machine-readable medium, comprising executable instructions that, when executed by a processing system ([0211] memory to store instruction) and including a processor (Fig. 20, entity computer system element 50 [0186]), facilitate performance of operations, the operations comprising:
determining a level of experience that each of two or more users have with a live event; identifying a primary user of the two or more users based on the level of experience; thereby identifying remaining users of the two or more users that are not the primary user; ( [0005] provides a live event of financial account and activity information which are joined by plurality of users.  [0009-0010] provides multiple users in a network of augmented reality and determines a primary user based on the activities 
Though Votaw displays augmented activity of users, but doesn’t expressly teach, receiving an instruction based on user input of the primary user to modify an augmented reality (AR) overlay for the remaining users viewing the live event, and wherein each user views the live event on their own AR device: and
modifying the AR overlay based on the instruction, wherein the AR overlay for the remaining users is different from a second AR overlay for the primary user.
However, Hwang teaches, receiving an instruction based on user input of the primary user to modify an augmented reality (AR) overlay for the remaining users viewing the live event, and wherein each user views the live event on their own AR device: and modifying the AR overlay based on the instruction, wherein the AR overlay for the remaining users is different from a second AR overlay for the primary user. (Hwang [0064] indicates a first user can control the AR display of a second user to display different content on the second user’s display device. Therefore first user is the primary user and in response to instruction of the first user, the second user’s AR view is modified. ,,,,, See “[0064]….In some embodiments, the NED system 300 may cause different content to be displayed in the first or second AR environments in response to detecting one or more predetermined gestures performed by the first and/or second users..”)
Hwang and Votaw are analogous as they are from the field of augmented reality.
Therefore it would have been obvious for an ordinary skilled person in the art before effective filing date of the claimed invention to have included Votaw to have included receiving an instruction based on user input of the primary user to modify an augmented reality (AR) overlay for the remaining users viewing the live event, and wherein each user views the live event on their own AR device: and modifying the AR overlay based on the instruction, wherein the AR overlay for the remaining users is different from a second AR overlay for the primary user as taught by Hwang.
The motivation for the modification is to provide the augmented reality so that less experienced user can get necessary information from experienced user.

	Regarding claim 2, Votaw as modified by Hwang teaches, wherein the processing system comprises a plurality of processors operating in a distributed processing environment. (Votaw Fig. 20 discloses the processing system has plurality of processors operating in a distributed process as there are servers and multiple clients/users devices.)


Regarding claim 3, Votaw teaches, a method, comprising:
recognizing, by a processing system including a processor, a live event occurring in a view of two or more users of an augmented reality  (AR) system; ( the processor is a processor of Fig. 20.  [0101] recognizes a live event in a view……. “For example, 
retrieving, by the processing system, user information for the two or more users of the AR system, wherein the user information includes a level of experience that each user of the two or more users has with the live event; ( [0009-0010] provides multiple users in a network of augmented reality and determines a primary user based on the activities of users. The activities of users refer to the level of experience. “[0010] In some embodiments, or in combination with any of the above embodiments, determining the primary user of the plurality of other users further comprises determining that the one or more second activities associated with the primary user comprise at least the one of more first activities.” )
determining, by the processing system, a context between the two or more users;  ([0010] determines a context between users which is an activity or activities.)
identifying, by the processing system, a primary user of the two or more users based on the context; thereby identifying remaining users of the two or more users that are not the primary user; ( [0009-0010] provides multiple users in a network of augmented reality and determines a primary user based on the activities of users which is also the claimed contexts.)
Votaw doesn’t expressly teach, providing, by the processing system, AR overlays for the two or more users, wherein each user views the live event on their own device; and updating, by the processing system, an AR overlay for the remaining users 
However, Hwang teaches, providing, by the processing system, AR overlays for the two or more users, wherein each user views the live event on their own device; and updating, by the processing system, an AR overlay for the remaining users based on an instruction from user input of the primary user, wherein the AR overlay for the remaining users is different from a second AR overlay for the primary user.(Hwang [0064] indicates a first user can control the AR display of a second user  to display different content on the second user’s display device. Therefore first user is the primary user and in response to instruction of the first user, the second user’s AR view is modified. ,,,,, See “[0064]….In some embodiments, the NED system 300 may cause different content to be displayed in the first or second AR environments in response to detecting one or more predetermined gestures performed by the first and/or second users..”)
Hwang and Votaw are analogous as they are from the field of augmented reality.
Therefore it would have been obvious for an ordinary skilled person in the art before effective filing date of the claimed invention to have included Votaw to have included providing, by the processing system, AR overlays for the two or more users, wherein each user views the live event on their own device; and updating, by the processing system, an AR overlay for the remaining users based on an instruction from user input of the primary user, wherein the AR overlay for the remaining users is different from a second AR overlay for the primary user as taught by Hwang.


Regarding claim 13, Votaw teaches, an augmented reality (AR) system (Fig. 20), comprising: a processing system including a processor; ( [0211] memory to store instruction) and  including a processor (Fig. 20, entity computer system element 50 [0186] ), and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, ([0178]…. The processing device may include functionality to operate one or more software programs based on computer-readable instructions thereof, which may be stored in a memory device.”)  the operations comprising: 
recognizing a live event occurring in a view of two or more users of the AR
system; ([0101] recognizes AR event in a view……. “For example, facial recognition software may be used to identify users in images (e.g., in the foreground or background of the image) that might be associated with an activity in order to tag the user as being associated with the activity.”)
determining a level of experience that each user of the two or more users has with the live event; identifying a primary user of the two or more users based on the level of experience; thereby identifying remaining users of the two or more users that are not the primary user; ( [0009-0010] provides multiple users in a network of augmented reality and determines a primary user based on the activities of users. The activities of users refer to the level of experience. “[0010] In some embodiments, or in 
Though Votaw displays augmented activity of users, but doesn’t expressly teach, receiving an instruction from user input of the primary user to modify an AR overlay for a user of the remaining users and wherein each user views the live event on their own device; and modifying the AR overlay based on the instruction, wherein the AR overlay is different from a second AR overlay for the primary user.
However, Hwang teaches, receiving an instruction based on user input of the primary user to modify an augmented reality (AR) overlay for the remaining users viewing the live event, and wherein each user views the live event on their own AR device: and modifying the AR overlay based on the instruction, wherein the AR overlay for the remaining users is different from a second AR overlay for the primary user. (Hwang [0064] indicates a first user can control the AR display of a second user  to display different content on the second users’d display device. Therefore first user is the primary user and in response to instruction of the first user, the second user’s AR view is modified. ,,,,, See “[0064]….In some embodiments, the NED system 300 may cause different content to be displayed in the first or second AR environments in response to detecting one or more predetermined gestures performed by the first and/or second users..”)
Hwang and Votaw are analogous as they are from the field of augmented reality.

The motivation for the modification is to provide the augmented reality so that less experienced user can get necessary information from experienced user.

Regarding claim 4, Votaw as modified by Hwang teaches, wherein the user information is contained in profiles of the two or more users, and wherein the context is based on the profiles of each of the two or more users, historical relationships between the two or more users, a time of the live event, a location of the two or more users, or a combination thereof. (Votaw [0073] discloses user information of each user contains activities done by each user from the activity history.)

Regarding claims 8 and 17, Votaw as modified by Hwang teaches, wherein the user input comprises a gesture. (Hwang [0064] discloses the user input is a gesture command. See “[0064]….In some embodiments, the NED system 300 may cause different content to be displayed in the first or second AR environments in response to detecting one or more predetermined gestures performed by the first and/or second users..”)

Regarding claims 9 and 18, Votaw as modified by Hwang teaches, wherein the user input comprises a speech command. (Hwang [0073] discloses the user input is vocalization or speech command. “[0073]….In some embodiments, the instructions may be further based upon an eye-gaze direction of the user (as determined by the eye 
tracker 325), transcribed speech of the user or other individual in the local 
area (as determined by the speech recognition module 370), and/or some 
combination thereof.”)

Regarding claims 10 and 19, Votaw as modified by Hwang teaches, wherein the updating/modifying comprises filtering content in the view of the remaining users. ((Hwang [0064] discloses the user input is a gesture command. See “[0064]….In some embodiments, the NED system 300 may cause different content to be displayed in the first or second AR environments in response to detecting one or more predetermined gestures performed by the first and/or second users..”)



Claim 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Votaw as modified by Hwang as applied to claim 3/13 and further in view of  Keating et al. (US patent publication: 20140028712 “Keating”).

Votaw as modified by Hwang doesn’t expressly teach, wherein the level of experience comprises weights, and wherein the AR system uses the weights to determine a context for AR components in the AR overlays. 
However Keating teaches, wherein the level of experience comprises weights, and wherein the AR system uses the weights to determine a context for AR components in the AR overlays. (Keating [0106] discloses weight for vocalizations of users The first ARD 14 can give more weight to vocalizations provided by the primary user than  vocalizations provided by other users when selecting contextually relevant  content to provide to the users (block 1525).
Keating and Votaw as modified by Hwang are analogous as they are from the field of augmented reality.
	 Therefore it would have been obvious ofr an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Votaw as modified by Hwang to have included Keating’s providing weight to different vocalization is applied to Votaw to provide level of experience with a weight and AR system uses the weights to modify the AR overlay for purpose of proving changes to contextually relevant content.)

Regarding claim 6, Votaw as modified by Hwang and Keating teaches, wherein the level of experience is based on a past history of the two or more users. (Votaw [0009-0010] provides multiple users in a network of augmented reality and determines a primary user based on the activities of users. The activities of users refer Votaw [0073] discloses user information have historical activity log.)

Regarding claim 7, Votaw as modified by Hwang and Keating teaches, wherein the past history includes a number of times that each user of the two or more users has participated in the live event. (Votaw [0073] discloses a history activity/event. Therefore it would have been obvious for an ordinary skilled person in the art to find out a number of times that the user has participated in the AR event from the history.)

Regarding claim 15, Votaw as modified by Hwang and Keating teaches, wherein the level of experience is based on a past history of each user of the two or more users, and wherein the past history includes a number of times that each user has participated in the live event. (Votaw [0009-0010] provides multiple users in a network of augmented reality and determines a primary user based on the activities of users. The activities of users refer to the level of experience. Votaw [0073] discloses user information have historical activity log. Votaw [0073] discloses a history activity/event. Therefore it would have been obvious for an ordinary skilled person in the art to find out a number of times that the user has participated in the AR event from the history.)

Regarding claim 16, Votaw as modified by Hwang and Keating teaches, wherein the processing system comprises a plurality of processors operating in a distributed processing environment. (Votaw Fig. 20 discloses the processing system 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Votaw as modified by Hwang as applied to claim 13 and further in view of  Daniels et al. ( US Patent Publication: 2019/0114061, “Daniels”).

Regarding claim 12, Votaw as modified by Hwang doesn’t expressly teach,   wherein the updating comprises selecting, by the processing system, simplified content for the remaining users.
Daniels teaches, updating comprises selecting, by a processing system, simplified content ([0220]…. “By contrast, abstraction typically refers to a replacement of content (e.g., graphical content) of an AR object with an abstracted representation (e.g., an icon or simplified form) of that content.”)
Votaw as modified by Hwang and Daniels are analogous as they are from the field of graphics processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Votaw as modified by Hwang to have updating comprises selecting, by a processing system, simplified content as taught by Daniels and display the updates for the two or more users for the purpose of easy visualization or focused visualization.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Votaw as modified by Hwang as applied to claim 13 and further in view of  TUCHSCHMID et al. ( US Patent Publication: 20130189663, “TUCHSCHMID”).

Regarding claims 11 and 20, Votaw as modified by Hwang doesn’t expressly teach, wherein the updating comprises highlighting content in the view of remaining users. 
However TUCHSCHMID teaches, wherein the updating comprises highlighting content in the view of remaining users. (0058] In some embodiments, beyond live rendering of the VR/AR simulation scenario, the data processing unit 100 may apply various additional processing, such as, but not limited to, recording and playing back the simulation, evaluating and ranking the trainee performance and progress, compiling training statistics, raising alarms, and highlighting certain scenarios or scenes to draw special attention from the end user.”)
Votaw as modified by Hwang and TUCHSCHMID are analogous as they are from the field of graphics processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Votaw as modified by Hwang to have the updating comprises highlighting content in the view of remaining users as taught by TUCHSCHMID and display the updates for the users (student/trainee) for the purpose of easy visualization or focused visualization.




Response to Arguments

Applicant’s arguments, see remarks Pages 6-9, filed 02/18/2021 with respect to the rejection(s) of claim(s) 1, 3 and 13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under  35 U.S.C. 103 as being unpatentable over Votaw et al. (US patent publication: 2016/0350868, “Votaw”) in view of Hwang et al. (US patent publication: 20200004401, “Hwang”).

In response to applicant’s argument regarding reference Srinivasan, examiner wants to note Srinivasan has not been used in the current rejection, so the argument is moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616